NOYES, Judge,
Dissenting,
¶21 McDonald’s was on the Wal-Mart premises as a licensee, Petitioner was on the Wal-Mart premises as an employee, and Petitioner was injured while having lunch at McDonald’s. This case should be decided by the “premises” rule, and if it is so decided, Petitioner is entitled to workers’ compensation benefits.
¶ 22 McDonald’s was one of five licensees doing business inside this Wal-Mart. To decide the case the way the majority has done it is to divide the Wal-Mart floor into “control” and “no control” zones, with WalMart employees being covered by workers’ compensation if they are injured in this zone but not covered if they are injured in that zone. This sort of department-store Balkanization will produce arbitrary results, and much litigation.
¶23 The majority agrees that Petitioner’s injury would be compensable if it occurred on the Wal-Mart premises, but the majority decides that this was an off-premises injury. In my opinion, that decision is based on two errors. First, the majority errs by disregarding the distinction between a lease and a license. When the majority asserts, at ¶ 9, “There is no distinction between a lease and a license, however, that has any particular significance to this case,” the majority decides the case by summarily rejecting the significance of the legal relationship these giant corporations carefully crafted for themselves. I think that any resolution of this case should recognize the legal significance of the fact that McDonald’s was a licensee on the Wal-Mart premises. This means that Petitioner was injured on the Wal-Mart premises, for a licensee has no interest in the licensor’s premises.
¶ 24 The majority errs again, in my opinion, by using a “control” test to decide that Petitioner was injured while off the WalMart premises. As the ease relied upon by the majority makes clear, the “control” test is applied when deciding whether “injuries *104sustained while off the employer’s premises” are covered by workers’ compensation. Pauley, 109 Ariz. at 302, 508 P.2d at 1164. The “control” test does not determine whether an injury was on or off the employer’s premises; it determines whether some off-premises injuries are covered by workers’ compensation. If we recognize that McDonald’s was a licensee on the Wal-Mart premises, we never get to the “control” issue, and we necessarily conclude that Petitioner was injured on the Wal-Mart premises.
¶ 25 Respondents argue that, because Wal-Mart’s business is retail sales, its premises does not include a restaurant. I disagree. Wal-Mart was not in the restaurant business, but it decided to use part of its premises as a restaurant through its license with McDonald’s.
¶ 26 Although the case is not an easy one to decide, I think it is best decided by recognizing that, because McDonald’s was a licensee on the Wal-Mart premises, Petitioner was injured on the Wal-Mart premises— which means that Petitioner is entitled to workers’ compensation benefits.